Citation Nr: 0608149	
Decision Date: 03/21/06    Archive Date: 03/29/06	

DOCKET NO.  00-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
lumbosacral spine strain with mild scoliosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his brother and friend


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to May 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO), in Des Moines, Iowa, which denied a 
compensable evaluation for low back strain with mild 
scoliosis.  In October 2004, the Board remanded the case for 
additional evidentiary development.  All requested 
development has been completed in full and the case is now 
ready for appellate review.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  At all times during the pendency of this appeal, the 
veteran's low back symptoms have been medically attributable 
to nonservice-connected spondylosis and spondylolisthesis, 
which has been identified in the veteran as a likely 
congenital defect and unrelated to the acute episode of 
lumbar strain during service, and the veteran's increasing 
symptomatology over the years since service separation and 
during the pendency of this appeal continue to be spondylosis 
and spondylolisthesis with degenerative changes with long-
term degeneration due to the veteran's obesity and work 
habitus.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
low back strain with mild scoliosis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (before and 
after September 2002) and 5292, 5235-5243 (after September 
2003) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

This claim was clearly initiated and first adjudicated prior 
to adoption of VCAA.  It is apparent that the RO posted 
development letters requesting relevant evidence prior to 
initial adjudication.  However, during the lengthy pendency 
of this appeal, the veteran was provided formal VCAA notice 
on multiple occasions including in December 2000, October 
2003, November 2004, and March 2005.  Collectively, these 
notifications informed the veteran of the evidence necessary 
to substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
All-known available evidence relevant to the claim has been 
collected for review.  The veteran has been provided VA 
examinations which are adequate for rating purposes.  He 
testified at hearings at the RO and before the undersigned in 
June 2004.  The veteran has been provided the regulatory 
implementation of VCAA and the laws and regulations governing 
awards of compensable evaluations both under earlier and more 
recently adopted schedular criteria.  VCAA is satisfied in 
this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations will be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  
38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

As regards the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to more or 
less movement than normal, weakened movement, excess 
fatigability, pain, incoordination, swelling, deformity or 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with standing, sitting and weight-
bearing.  For the purpose of rating disability from 
arthritis, the lumbar vertebrae are considered a group of 
minor joints, ratable on disturbance of lumbar spine 
function.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher ratings based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  

During the course of this appeal, the regulations for rating 
disabilities of the spine were twice revised in September 
2002 and September 2003.  Where a law or regulation governing 
a claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change forward), absent Congressional intent to 
the contrary.  

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent), or severe 
(40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292.  For 
lumbosacral strain, ratings were provided when there was 
evidence of characteristic pain on motion (10 percent), or 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position 
(20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild (10 percent), moderate with recurring attacks 
(20 percent), and severe with recurring attacks and 
intermittent relief (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Effective September 2002, Diagnostic Code 5293 was revised to 
evaluate intervertebral disc (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the previous 12 months, or by 
combining under § 4.25 separate evaluations of its orthopedic 
and neurologic manifestations along with evaluation of all 
other disabilities, whichever method resulted in a higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  An 
incapacitating episode is defined under this new regulation 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  

Effective September 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless 5243 for 
intervertebral disc syndrome is used.  Unfavorable ankylosis 
of the entire spine warrants 100 percent evaluation; 
unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine warrants a 
40 percent evaluation; forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 
60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reverse 
lordosis or abnormal kyphosis warrants a 20 percent 
evaluation.  Various notes regarding implementation of this 
general rating formula are also provided including the normal 
ranges of motion for the lumbar spine for forward flexion 
(90 degrees), backward extension, left and right 
lateroflexion and left and right lateral rotation (all 
30 degrees).  The combined range of normal motion for the 
lumbar spine is 240 degrees.  Additionally, range of motion 
measurements must be rounded off to the nearest 5 degrees.

Analysis:  Historically, service medical records show that in 
March 1971, the veteran sustained a lumbar spine strain from 
lifting.  Examination revealed an increased lordosis with 
scoliosis.  The veteran reported that four to five years 
earlier (prior to service) he had been told that he had 
something wrong with his back, but he reported being 
relatively asymptomatic throughout most of his military 
service.  X-ray studies revealed a spondylosis and 
spondylolisthesis.  The impression was that the veteran had 
sustained a probable strain of his low back.  It was also 
noted that the veteran could receive a permanent profile 
based upon these X-ray findings, but since he had been 
asymptomatic during service and was separating shortly, he 
was given a code sufficient to complete his military service.  
There is no indication that the veteran sought or required 
any further treatment for an acute strain at any time during 
the remainder of service, and the physical examination for 
separation from service noted that the spine and other 
musculoskeletal functions were normal.  There is no evidence 
that the veteran had any complaints regarding his back at 
service separation.  At enlistment in September 1968, the 
veteran weighed 160 pounds, and at separation in May 1971, 
the veteran weighed 164 pounds.  

Following service separation, and in response to the 
veteran's claim, he was provided a VA examination in March 
1973 which revealed full range of motion with slight 
tenderness to intense palpation over the L4-L5 area.  There 
was a minimal scoliosis of the lower thoracic-upper lumbar 
spine.  There was no muscle atrophy of the lower extremities 
and no discrete neurologic deficits.  Based upon the service 
medical records and the VA examination after service, the RO 
granted service connection in April 1973 for lumbosacral 
spine strain with mild scoliosis with a noncompensable 
evaluation, which has remained in effect until present.

Social Security disability records were obtained and reveal 
that the veteran obtained benefits from that administration 
based on disabilities other than his low back.  

In response to the veteran's later claim for increase, he was 
provided a VA orthopedic examination in November 1999.  The 
claims folder was present and reviewed.  The findings during 
service were discussed, including the fact that there was no 
report of a defect of the pars interarticularis during 
service.  The veteran currently complained of intermittent 
low back pain without radiation, incontinence or aggravation 
by coughing or sneezing.  Physical examination revealed the 
veteran to be obese at 287 pounds and he stood with a slight 
forward flexion of approximately 10 degrees.  Heel and toe 
walking was intact with adequate coordination and no 
fatigability was appreciated upon examination.  The veteran 
could forward flex to 95 degrees, extend backward to 
15 degrees, right lateral bend to 20 degrees, and left 
lateral bend to 25 degrees with no palpable paraspinous 
muscle spasm.  Straight leg raising was bilaterally negative.  
There was a sensory deficit noted to pinprick over the 
anterior thighs bilaterally which the physician stated was 
consistent with a benign meralgia paresthetica which was also 
consistent with the veteran's large abdomen.  X-ray 
examination demonstrated continued spondylosis with 
hypertrophy and a Grade II spondylolisthesis of L5 on S1.  
Again, there was no reported defect of the 
pars interarticularis.  

The impression from examination was that the veteran had 
chronic intermittent low back pain which was secondary to 
spondylosis and spondylolisthesis which itself was a 
congenital defect of the lumbar spine.  The physician wrote 
that findings of spondylosis and spondylolisthesis during 
1971 in service without evidence of any pars interarticularis 
defect was consistent with a congenital defect of the lumbar 
spine, and it was the physician's opinion that the 
progression of spondylolisthesis to Grade II, now nearly 
30 years later, was most consistent with the veteran's 
obesity.  The continued lack of a defect at the 
pars interarticularis suggested no significant trauma to the 
low back, including the documented episode of back strain 
during service.  The continued chronic degeneration was due 
to the veteran's obesity and work habitus.  There was no 
evidence of nerve root entrapment at the time.  

During the lengthy pendency of this appeal, the RO denied an 
associated claim for service connection for spondylosis and 
spondylolisthesis of the low back.  Service connection for 
these disorders of the low back were denied as preexisting 
service and not incurred or aggravated by service.  The 
veteran was notified of this adjudication action and of his 
appellate rights and he did not initiate an appeal and that 
decision is not before the Board for appellate consideration.  

In testimony at the RO in October 2000 and again before the 
undersigned in June 2004, the veteran provided his history of 
low back symptoms during and after service.  He described 
medical treatment he had received and his work history.  The 
witnesses at the RO hearing provided testimony to the effect 
that the veteran had been asymptomatic prior to service but 
symptomatic after service separation.  In testimony before 
the undersigned, the veteran reported that he had been told 
during service that he had a disc problem.  He complained of 
his first VA examination being inadequate and requested 
another.  

Pursuant to the Board's most recent remand, the veteran was 
provided with another VA examination with a review of the 
claims folder and a request for opinions in December 2004.  
The examining physician reviewed the claims folder and noted 
that the veteran had informed military doctors that he had 
been told that there was something wrong with his back prior 
to his enlistment.  He also noted that the veteran's service 
medical records showed that he had a body mass index (BMI) 
during service of 22, but BMI in 1999 was 38, and currently 
was 45.1.  Examination revealed the veteran to be obese, and 
he stood with his back in a somewhat forward flexed position.  
He was able to walk well, heel and toe walking was intact, he 
was able to flex forward to 99 degrees without fatigability, 
incoordination or noted weakness, but with some pain.  He 
could extend backward to 8 degrees, right lateral flexion was 
to 19 degrees, left lateroflexion was to 15 degrees and 
rotation was to approximately 40 degrees both left and right.  
There was no tenderness to palpation over the lumbar region 
although there was palpable paraspinous spasm, left greater 
than right.  Straight leg raising was negative bilaterally.  
It was noted that previous X-ray studies showed L5-S1 
spondylolysis and spondylolisthesis.  

The diagnoses were morbid obesity, degenerative changes of 
the lumbar spine with no evidence of nerve root entrapment, 
and sensory findings for the lower extremities were as likely 
as not consistent with a benign meralgia paresthetica of the 
thighs that were secondary to the veteran's protuberant 
abdomen and not likely a complication of his back.  Decreased 
vibratory sense in the feet was more consistent with a 
peripheral neuropathy and not likely a complication of the 
veteran's low back.  

It was this examiner's opinion that the veteran had a history 
of a defect of the low back which existed prior to service.  
It was not likely that degenerative changes of the lumbar 
spine and current low back symptoms were resultant from or a 
complication of the single low back strain or mild scoliosis 
noted during active military service.  The doctor pointed out 
that a number of scientific studies had shown that once a 
body mass index exceeded 29, patients were at an increased 
risk of degenerative changes of the lumbar spine, hips, and 
knees, and it was more likely than not that the veteran's 
excess weight gain since leaving service had led to the 
degenerative changes that were now present and causing the 
current symptomatology of back pain as well as degenerative 
changes of the knees.  

A preponderance of the evidence on file is against an 
increased (compensable) evaluation for the veteran's service-
connected lumbar strain.  As noted above, a separate claim 
for service connection for spondylolysis and 
spondylolisthesis of the low back was denied during the 
pendency of this appeal, and that issue was not appealed to 
the Board.  The veteran has requested an increased evaluation 
for his service-connected lumbar strain, and the clear 
preponderance of the evidence on file does not demonstrate 
that the veteran's chronic low back symptoms are attributable 
to the isolated and acute strain or the mild scoliosis he was 
noted to have during service.  

The VA examiner in November 1999 particularly noted that 
these findings made during service, in the absence of any 
evidence of pars interarticularis defect, made it likely that 
spondylosis and spondylolisthesis noted during service were a 
congenital defect which existed for many years prior to the 
veteran's entry to active service.  The single lifting strain 
to the low back was not shown to have caused the spondylosis 
or spondylolisthesis, nor was it shown to have aggravated 
that preexisting condition.  

All competent clinical evidence on file distinguishes the 
veteran's acute low back strain during service from findings 
of spondylosis and spondylolisthesis.  Both VA examinations 
in 1999 and 2004 conclude that the veteran's current symptoms 
are not attributable to an acute low back strain during 
service, but are instead clearly the result of the veteran's 
preexisting spondylosis and spondylolisthesis, which have 
progressed in severity over the decades since the veteran's 
service separation, and which have been aggravated by the 
veteran's longstanding post-service obesity.  

The Board may not consider adverse symptoms attributable to 
nonservice-connected disability when attempting to properly 
evaluate a service-connected disability.  This is called the 
rule against pyramiding of VA disability compensations at 
38 C.F.R. § 4.14.  

At no time during the pendency of the appeal, has the veteran 
been shown to have characteristic pain on motion which is at 
least as likely as not attributable to his service-connected 
lumbar strain sufficient for a 10 percent evaluation under 
the now superseded criteria for lumbar strain at 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Limitation of 
lumbar spine motion has never been clinically measured as 
significant in nature, and all competent clinical evidence on 
file attributes the rather minimal limitation of motion of 
the veteran's low back to nonservice-connected congenital 
defects rather than the veteran's service-connected lumbar 
strain.  

The most recent VA examination specifically attributed the 
most recently demonstrated degenerative changes of the low 
back also to the veteran's nonservice-connected congenital 
low back defects, and not to the single episode of strain 
decades earlier during service.  

The veteran does not meet the criteria for a 10 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine in effect since September 2003 and 
again, the Board would note that all current symptoms, 
including limitation of motion, are strictly attributed by 
the competent clinical evidence on file to the veteran's 
nonservice-connected congenital low back defects.  In the 
absence of any competent medical evidence demonstrating that 
any of the veteran's current low back symptoms are in fact 
attributable to the lumbar strain that he incurred on a 
single occasion during service in 1971, a compensable 
evaluation for that service-connected disability is not 
warranted.  


ORDER

Entitlement to an increased (compensable) evaluation for 
lumbosacral spine strain with mild scoliosis is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


